On July 25, 2003, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana Women’s Prison, for the offense of Assault on a Peace Officer, a felony; Count II: Ten (10) years in the Montana Women’s Prison, to run concurrently with Count I, for the offense of Attempted Assault on a Peace Officer, a felony; Count III: One (1) year in the county jail, to run concurrently with Count I, for the Offense of Assault with Bodily Fluid, a misdemeanor; and Count VI: Six (6) months in the county jail, to run concurrently with Counts I and II, for the offense of Obstructing a Peace Officer, a misdemeanor. For a Persistent Felony Offender status, the court sentenced the defendant to seven (7) years at the Montana Women’s Prison, to run consecutively with Counts I, II, III and VI.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Cynthia Thornton. The state was represented by Garry Bunke.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
*44DATED this 14th day of April, 2006.
Done in open Court this 7th day of April, 2006.
Chairperson, Hon. John Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.